Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 1 of 31 Page ID #:653




     1   MAYER BROWN LLP
         JOHN NADOLENCO (SBN 181128)
     2   jnadolenco@mayerbrown.com
         350 South Grand Avenue, 25th Floor
     3   Los Angeles, CA 90071-1503
         Telephone: (213) 229-9500
     4   Facsimile: (213) 625-0248
     5
         Attorneys for Defendant
     6   Curtis International Ltd.

     7   [Additional counsel listed on signature page]
     8

     9                        UNITED STATES DISTRICT COURT
    10       CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
    11

    12   EPSON AMERICA, INC.,                       Case No. 8:19-cv-01469-DOC-ADS
    13                       Plaintiff,             MEMORANDUM OF POINTS
                                                    AND AUTHORITIES OF
    14                                              DEFENDANT CURTIS
                v.
                                                    INTERNATIONAL LTD. In
    15                                              OPPOSITION TO PLAINTIFF
         CURTIS INTERNATIONAL LTD.,                 EPSON AMERICA, INC.’S
    16   and TECHNICOLOR SA,                        MOTION TO DISMISS
    17                                              Date:     November 25, 2019
                             Defendants.            Time:     8:30 a.m.
    18                                              Location: Courtroom 9D
    19                                              Hon. David O. Carter
    20

    21

    22

    23

    24

    25

    26

    27

    28

                MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 2 of 31 Page ID #:654




     1                                           TABLE OF CONTENTS
     2
                                                                                                                         Page(s)
     3
         I.     PRELIMINARY STATEMENT .................................................................... 1
     4   II.    FACTUAL BACKGROUND ........................................................................ 2
     5          A.  Curtis and its Products ......................................................................... 2
                B.  Epson and its Scheme to Disrupt Curtis’ Business .............................. 2
     6
                    1.         Epson’s April 10 Letter to Walmart. ......................................... 2
     7              2.         Epson’s False Press Release to the General Public ................... 3
     8          C.  The Procedural History of this Lawsuit ............................................... 6
         III.   LEGAL STANDARDS .................................................................................. 7
     9
                A.  FED. R. CIV. P. 8 ................................................................................... 7
    10          B.  FED. R. CIV. P. 9 ................................................................................... 7
    11          C.  FED. R. CIV. P. 12(b)(6)........................................................................ 7
         III.   LEGAL ANALYSIS ...................................................................................... 8
    12
                A.  Curtis’ Amended Counterclaims Satisfy FED. R. CIV. P. 8.................. 8
    13          B.  Curtis’ Amended Counterclaims Satisfy FED. R. CIV. P. 9(b) ............. 9
    14          C.  Curtis’ Amended Counterclaims Satisfy FED. R. CIV. P. 12(b)(6)
                     ............................................................................................................ 12
    15              1.         Curtis States Claims for False Advertising in Counts I,
                               VI. ............................................................................................ 12
    16
                    2.         Curtis States a Claim for Intentional Interference with
    17                         Business Relations and Economic Advantage in Count II ...... 15
                    3.         Curtis States a Claim for Defamation in Count III.................. 17
    18
                    4.         Curtis States a Claim for Trade Libel in Count IV.................. 20
    19          D.  Section 47(b)’s Litigation Privilege Does Not Apply to Epson’s
                    April 10 Letter or False Press Release ............................................... 23
    20
         V.     CONCLUSION ............................................................................................ 25
    21

    22

    23

    24

    25

    26

    27

    28                                                               i
                 MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                 PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 3 of 31 Page ID #:655




     1                                        TABLE OF AUTHORITIES

     2   Cases                                                                                                     Page(s)
     3   Alpha GRP, Inc. v. Subaru of America, Inc.,
     4      2018 WL 5986989 (C.D. Cal., June 8, 2018)................................................. 9, 11

     5   Ashcroft v. Iqbal,
            556 U.S. 662 (2009) ............................................................................................. 7
     6

     7   Bell Atl. Corp. v. Twombly,
     8      550 U.S. 544 (2007) ............................................................................................. 7

     9   Bobbleheads.com, LLC v. Wright Bros., Inc.,
         259 F. Supp. 3d 1087 (S.D. Cal. 2017) ............................................................... 9, 10
    10

    11   Creatively Disruptive, LLC v. Nat’l Incorporation Network, Inc.,
            2018 WL 4897212 (S.D. Cal., Oct. 5, 2018)................................................ 19, 20
    12

    13   Curtis v. Shinsachi Pharm. Inc.,
           45 F. Supp. 3d 1190 (C.D. Cal. 2014) ................................................................ 17
    14

    15   Deerpoint Group, Inc. v. Agrigenix, LLC,
           393 F. Supp. 3d 968 (S.D. Cal. 2019) ................................................................ 16
    16

    17   Dickinson v. Cosby,
            17 Cal. App. 5th 655 (2017) ......................................................................... 24, 25
    18
    19   Ducre v. Veolia Transportation,
           2010 WL 11549862 (C.D. Cal., June 14, 2010)................................................... 7
    20

    21   Edwards v. Centex Real Estate Corp.,
           53 Cal. App. 4th 15 (1997) ................................................................................. 24
    22

    23   GetFugu, Inc. v. Patton Boggs LLP,
           220 Cal. App. 4th 141 (2013) ............................................................................. 24
    24

    25   Goldline, LLC v. Regal Assets, LLC,
           2015 WL 1809301 (C.D. Cal., April 21, 2015) ..................................... 20, 21, 22
    26

    27

    28                                                             ii
                   MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                   PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 4 of 31 Page ID #:656




     1
         G.U.E. Tech., LLC v. Panasonic Avionics Corp..
           2015 WL 12696203 (C.D. Cal., Sept. 15, 2015) .......................................... 21, 22
     2

     3   Herndon v. Science Application Int’l Corp.,
           2007 WL 2019653 (S.D. Cal., July 10, 2007) .................................................... 11
     4

     5   Kabbash v. Jewelry Channel, Inc. USA,
           2015 WL 6690236 (C.D. Cal., Nov. 2, 2015) ................................................ 8, 11
     6

     7   KM Strategic Mgmt., LLC v. Amer. Cas. Co. of Reading PA,
           156 F. Supp. 3d 1154 (C.D. Cal. 2015) .............................................................. 17
     8

     9   Korea Supply Co. Lockheed Martin Corp.,
           63 P. 3d 937 (2003) ............................................................................................ 17
    10

    11   Leonardini v. Shell Oil Co.,
            216 Cal. App. 3d 547 (1989) ........................................................................ 21, 22
    12

    13   Logisticare Solutions, LLC v. California Med. Transp. Assoc., Inc.,
           2018 WL 5099663 (C.D. Cal., May 21, 2018)................................................... 24
    14

    15   Newcal Indus., Inc. v. Ikon Office Solution,
           513 F.3d 1038 (9th Cir. 2008) ...................................................................... 12, 13
    16

    17   North Star Media, LLC v. Winogradsky-Sobel,
           2011 WL 13220157 (C.D. Cal., May 23, 2011)..................................... 20, 21, 22
    18
    19   Oei v N. Star Capital Acquisitions, LLC,
           486 F. Supp. 2d 1089 (C.D. Cal. 2006) ............................................................. 23
    20

    21   Pipe Restoration Technologies, LLC v. Coast Building & Plumbing,
            Inc.,
    22      2018 WL 6012219 (C.D. Cal., Nov. 16, 2018) ............................................ 14, 15
    23
         SDI/ACCI v. AT&T Corp.,
    24     522 F.3d 955 (9th Cir. 2008) .............................................................................. 19
    25
         Southland Sod Farms v. Stover Seed Co.,
    26      108 F.3d 1134 (9th Cir. 1997) ............................................................................ 14
    27

    28                                                            iii
                   MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                   PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 5 of 31 Page ID #:657




     1
         Spindler v. City of Los Angeles,
            2018 WL 6164796 (C.D. Cal., Oct. 2, 2018) ..................................................... 24
     2

     3   Strategic Partners Inc. v. Vestagen Protective Techs. Inc.,
            2016 WL 10611186 (C.D. Cal., Nov. 23, 2016) ............................................... 13
     4

     5   Swartz v. KPMG LLP,
         476 F.3d 765 (9th Cir. 2007) ..................................................................................... 9
     6

     7   Vess v. Ciba-Geigy Corp. USA,
            317 F.3d 1097 (9th Cir. 2003) .............................................................................. 8
     8

     9   Vestis, LLC v. Caramel Sales, Ltd.,
            2019 WL 3312212 (C.D. Cal., April 30, 2019) ........................................... 16, 17
    10

    11   Vinci v. Hyundai Motor Amer.,
            2018 WL 6136828 (C.D. Cal., April 10, 2018) ................................................. 10
    12

    13   Statutes

    14   CAL. BUS. & PROF. CODE. §§ 17200 et seq. ......................................................... 8, 25
    15   CAL. BUS. & PROF. CODE. §§ 17500 et seq. ............................................................. 12
    16
         CAL. CIV. CODE § 45(a) ..................................................................................... 19, 20
    17
         CAL. CIV. CODE § 47(b) .................................................................................... passim
    18
    19   CAL. CIV. CODE § 48(d) ........................................................................................... 20
    20
         Other Authorities
    21
         FED. R. CIV. P. 8 ................................................................................................. 7, 8, 9
    22
         FED. R. CIV. P. 9 ................................................................................................ passim
    23

    24   FED. R. CIV. P. 12 .............................................................................................. passim
    25

    26

    27

    28                                                               iv
                   MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                   PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 6 of 31 Page ID #:658




     1   I.    PRELIMINARY STATEMENT
     2         Seeking to capture lost market share, Epson embarked on a scheme to rid its
     3   competitors from the marketplace by besmirching them with public accusations of
     4   false advertising and selling allegedly inferior products.
     5         Epson knows that Walmart is Curtis’ largest and most important customer.
     6   To further its scheme, Epson wrote an unsolicited letter to Walmart’s E-Commerce
     7   Officer, accusing Curtis of advertising false lumens ratings for its RCA-brand
     8   projectors. Epson made this same accusation much more widely against Curtis in a
     9   press release to the general public. Put simply, the only false statements pertaining
   10    to this lawsuit are Epson’s accusations and advertising about Curtis and its products.
   11    Indeed, Curtis’ lumens ratings are, and have always been, accurate and supported by
   12    sound scientific testing. Curtis need not allow a larger competitor, like Epson, to
   13    bully it in order to create an artificial marketplace for its products. Accordingly,
   14    Curtis asserted counterclaims in this lawsuit, seeking redress for injuries caused by
   15    Epson’s smear campaign.
   16          Epson, in a transparent effort to avoid liability for its scheme, seeks to dismiss
   17    Curtis’ amended counterclaims by relying on a host of technical niceties, none of
   18    which pass muster. For example, notwithstanding the fact that Curtis alleged the
   19    exact contents of Epson’s false representations, as well as who made them, when
   20    they made them, how they made them, and how they are false, Epson purportedly
   21    needs more information to defend itself. As another example, Epson alleges that
   22    California’s “litigation privilege” somehow immunizes its false representations.
   23    However, Epson conveniently ignores that it made its false representations to
   24    Walmart seven months before filing this lawsuit in South Carolina.
   25          At bottom, having done it, Epson knows very well what it did to Curtis. The
   26    allegations in Curtis’ Amended Counterclaims contain more than sufficient
   27
   28
                                                    1
                MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 7 of 31 Page ID #:659




     1   information to remind Epson in case it “forgot.” Accordingly, this Court should
     2   deny Epson’s motion to dismiss to Curtis’ Amended Counterclaims.
     3   II.   FACTUAL BACKGROUND
     4         A.     Curtis and its Products
     5
               Curtis is a Canadian corporation that manufactures and distributes value-
     6
         priced consumer electronics and appliances. Dkt. No. 22 at ¶ 7 (the “Am. Cplt.”);
     7
         Dkt. No. 106 at ¶ 85 (the “Am. Counterclaims”). For over 25 years, Curtis has
     8
         offered a wide range of the latest technologies in affordable home electronic
     9
         products, including DVD systems, portable home stereos, portable DVD players,
   10
         MP3 players and projector products. Am. Counterclaims at ¶ 85. One of Curtis’
   11
         largest customers and retailers of its projector products is Walmart. Id. at ¶ 87.
   12
         Curtis sells its projector products in Walmart brick-and-mortar locations, and online
   13
         at Walmart.com. Id. Among other brands and models, Curtis sells an RCA-brand1
   14
         RPJ116 projector at Walmart. Id. at ¶¶ 92-97.
   15
               B.     Epson and its Scheme to Disrupt Curtis’ Business
   16
   17          Epson is a California-based subsidiary of Seiko Epson Corporation, which is
   18    a Japanese corporation. Am. Cplt. at ¶ 6; Am. Counterclaims at ¶ 86. Like Curtis,
   19    Epson sells its projector products in Walmart brick-and-mortar locations, and online
   20    at Walmart.com. Am. Counterclaims at ¶ 88. Epson is and has been well aware of
   21    Curtis’s business relationship and contracts with Walmart and other retailers for
   22    many years. Id. at ¶ 90. Epson also is and has been well aware of the importance of
   23    Curtis’s relationship with Walmart and other retailers to Curtis and its business. Id.
   24
   25
         1
   26      Curtis has a license from Technicolor SA to use the “RCA” trademark in Canada
         and the United States for a variety of household and consumer-electronic devices.
   27    See Dkt. No. 97-1 at 4. Technicolor SA’s motion to dismiss the Am. Cplt. pursuant
         to FED. R. CIV. P. 12(b)(2) is sub judice. See October 29, 2019 Scheduling Notice.
   28
                                                   2
                MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 8 of 31 Page ID #:660




     1         In an effort to eliminate projectors sold at lower price points from the
     2   marketplace and in an effort to gain back lost market share resulting from the
     3   decreasing prices of substitute products such as big screen televisions that directly
     4   compete with Epson’s high-priced projectors, Epson set about on a scheme to
     5   interfere with the relationships between Curtis and its customers, including Walmart
     6   (“Epson’s Scheme”). Am. Counterclaims at ¶ 91.
     7                   1. Epson’s April 10 Letter to Walmart
     8
               As an example of Epson’s Scheme, on April 10, 2018, Epson’s Vice President
     9
         of Consumer Sales and Marketing, Mike Isgrig, sent a letter to Walmart’s E-
   10
         Commerce Officer, Terrance Oliver, titled False Lumens Ratings in Advertisements
   11
         for Certain Brand Name Projectors. See Am. Counterclaims at ¶ 92; see also Dkt.
   12
         No.106-1 at 1 (the “April 10 Letter”).
   13
               In Exhibit A to the April 10 Letter, Epson identified several brands and models
   14
         of home-theater projectors, which Epson described as “Brand Name Projectors.”
   15
         Am. Counterclaims at ¶ 93; April 10 Letter at 1. One of the Brand Name Projectors
   16
         that Epson listed in Exhibit A to the April 10 Letter to Walmart was: “RCA.” April
   17
         10 Letter at 3. Based on its own allegations, Epson is keenly aware that Curtis sells
   18
         RCA-brand projectors. See also Am. Cplt. at ¶ 23 (Epson alleging that Curtis “sell[s]
   19
         projectors under various brand names, including, but not limited to, ‘RCA’ []”). As
   20
         stated, supra, Epson is also aware of the importance of Curtis’ relationship with
   21
         Walmart.
   22
               In the April 10 Letter, Epson stated to Walmart that Epson had:
   23
   24          “[L]earned through independent, third-party testing that the Brand
               Name Projectors sold through your platform do not emit anywhere near
   25          the number of lumens advertised […]. Rather, the results of the third-
               party testing conclude that the Brand Name Projector’s actual
   26          brightness is only at most 10% of the advertised lumens. Testing results
               for the Brand Name projectors are included in the summary reports
   27          attached hereto as Exhibit C.” (emphasis in original).
   28
                                                  3
                MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 9 of 31 Page ID #:661




     1   Am. Counterclaims at ¶ 94; April 10 Letter at 1-2. However, the lumen ratings
     2   displayed on Curtis’s projector products, including its RCA-brand projectors, are
     3   and at all times in the past have been accurate and supported by sound scientific
     4   testing. Am. Counterclaims at ¶ 107.
     5         Epson titled Exhibit C to the April 10 Letter: “Summary Testing Results for
     6   False Lumens Rating Projectors.” Am. Counterclaims at ¶ 95; April 10 Letter at 2.
     7   (emphasis added). In Exhibit C-2 to the April 10 Letter, Epson listed the purported
     8   results from a third-party test of the lumens capability of Curtis’ RPJ116 projector,
     9   as measured by “ISO.” April 10 Letter at 20. Epson stated to Walmart in the April
   10    10 Letter “[i]t is important to note that the standard in the industry for testing lumens
   11    is clearly outlined in ISO and IDMS standards.” Am. Counterclaims at ¶ 105; April
   12    10 Letter at 2. However, there is no single industry standard or any requirement that
   13    a particular standard is used (Am. Counterclaims at ¶ 137), and there is more than
   14    one way to measure a product’s lumens capability. Id. at ¶ 106. For example, Curtis
   15    measured the lumen ratings for its projectors by measuring the LED lumen output
   16    of the LED bulbs at the core of its projectors much in the same way that horsepower
   17    is measured in automobile engines. Id. at ¶ 139.
   18          Epson concluded its April 10 Letter by stating to Walmart:
   19          “In order to remedy this false advertising and minimize the harm to
               consumers, and as a major and strategic partner of Walmart’s in
   20          projection and other categories, Epson seeks your cooperation in
               removing all violating product listings for the Brand Name Projectors
   21          from Walmart.com and in removing the Brand Name Projectors from
               Walmart stores.”
   22
         Am. Counterclaims at ¶ 98; April 10 Letter at 2. (emphasis added).
   23
                          2. Epson’s False Press Release to the General Public
   24
   25          Epson’s Scheme included more than its April 10 Letter to Walmart. For
   26    example, to further Epson’s Scheme, it issued a press release on its website on March
   27
   28
                                                    4
                MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 10 of 31 Page ID #:662




     1   29, 2019 titled Epson America Seeks to Protect Projector Market from False Lumens
     2   Advertising (“Epson’s False Press Release”). Am. Counterclaims at ¶ 133.
     3         The subtitle of Epson’s False Press Release was: “Epson Lawsuit Against
     4   Curtis International Ltd. and Technicolor SA Exposes RCA Brand Projector Models
     5   with Lumens Claims Exaggerated Up to 99 Percent.” Id. at ¶ 135. Epson also stated
     6   in its False Press Release that Curtis’ projectors sold under the RCA brand name and
     7   other brand names “use false lumen claims” and that “these projectors typically emit
     8   as little as 1% of the claimed lumens performance.” Id. at ¶ 136. However, as stated,
     9   supra, the lumen ratings displayed on Curtis’s projector products, including its
    10   RCA-brand projectors, are and at all times in the past have been accurate and
    11   supported by sound scientific testing. Id. at ¶ 107.
    12         Epson’s False Press Release is riddled with additional false and misleading
    13   statements about Curtis and Curtis’ projector products.            See generally Am.
    14   Counterclaims at ¶¶ 137-143. For example, in Epson’s False Press Release, it
    15   included a chart that purports to compare Curtis’s “Claimed Lumens” for seven
    16   named models of Curtis’ projector products against the “Actual Lumens Measured”
    17   by testing that Epson purportedly conducted. Id. at ¶ 138. The chart conveys the
    18   conclusion that the “Actual Lumens % of Specified” is a fraction of the lumen rating
    19   advertised by Curtis, ranging between 1% and 6%. Id. However, Epson compared
    20   Curtis’s LED lumen ratings against what is known as the American National
    21   Standards Institute (“ANSI”) rating, which is not a required method of measuring
    22   lumens and, instead, provides only a different method and measurement for lumens.
    23   Id. at ¶¶ 140-41.
    24         Epson’s Scheme has, and continues to, disrupt Curtis’ relationship with
    25   Walmart and other retailers and cause Curtis economic harm. For example, Epson’s
    26   Scheme has diminished Curtis’ reputation, and caused it to suffer damages,
    27   including lost sales, of at least $5 million dollars and counting. Id. at 31, ¶ (n)i.
    28
                                                     5
                MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 11 of 31 Page ID #:663



               C.     Procedural History of this Lawsuit
     1
     2         More than seven months after sending the April 10 Letter to Walmart, Epson
     3   commenced this lawsuit in the United States District Court for the District of South
     4   Carolina. See Dkt. No. 1 (the “Original Complaint”). In the Original Complaint,
     5   Epson alleged that Curtis falsely advertised the lumens capabilities of the RPJ116
     6   and RPJ129 projectors. See generally id.
     7         Nearly a year after sending the April 10 Letter to Walmart, Epson filed its
     8   Amended Complaint in this lawsuit, which: (i) added the RPJ136 projector, and
     9   (ii) added Technicolor SA as a defendant. See generally Am. Cplt. In the Am. Cplt.,
    10   Epson alleges that Curtis and Technicolor SA falsely advertised the lumens
    11   capabilities of the RPJ116, 129, and 136 projectors. On July 31, 2019, the district
    12   court in South Carolina granted the parties’ joint motion to transfer this lawsuit to
    13   this Court. See Dkt. No. 51.
    14         On August 12, 2019, Curtis filed its Answer and Counterclaims (the “Original
    15   Counterclaims”). See Dkt. No. 80. On September 3, 2019, Epson filed a motion to
    16   dismiss Curtis’ Original Counterclaims (the “September 3 Motion”). See Dkt. No.
    17   101. On September 24, 2019, Curtis timely filed its Am. Counterclaims, which
    18   mooted Epson’s September 3 Motion. See Dkt. 119. On October 23, 2019, Epson
    19   filed a motion to dismiss Curtis’ Am. Counterclaims under FED. R. CIV. P. 9(b) and
    20   12(b)(6), as well as CAL. CIV. CODE § 47(b). See Dkt. No. 116 (the “Motion to
    21   Dismiss”). Epson noticed its Motion to Dismiss for November 25, 2019. See Motion
    22   to Dismiss at 1. Pursuant to L.R. 7-9, and L.R. 11-6, Curtis timely files this
    23   Opposition to Epson’s Motion to Dismiss.
    24
    25
    26
    27
    28
                                                  6
                MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 12 of 31 Page ID #:664




     1   III.   LEGAL STANDARDS
     2          A.    FED. R. CIV. P. 8
     3
                “A pleading that states a claim for relief must contain: […] a short and plain
     4
         statement of the claim showing that the pleader is entitled to relief […].” FED. R.
     5
         CIV. P. 8(a)(2).
     6
                B.    FED. R. CIV. P. 9(b)
     7
     8          “In alleging fraud or mistake, a party must state with particularity the
     9   circumstances constituting fraud or mistake. Malice, intent, knowledge, and other
    10   conditions of a person’s mind may be alleged generally.” FED. R. CIV. P. 9(b).
    11          C.    FED. R. CIV. P. 12(b)(6)
    12
                “Every defense to a claim for relief in any pleading must be asserted in the
    13
         responsive pleading if one is required. But a party may assert the following defenses
    14
         by motion: […] (6) failure to state a claim upon which relief can be granted […].”
    15
         FED. R. CIV. P. 12(b)(6).
    16
                To survive a Rule 12(b)(6) motion to dismiss, the short and plain statement
    17
         required under Rule 8(a)(2) “must contain sufficient factual matter [that, when]
    18
         accepted as true, [] ‘state[s] a claim to relief that is plausible on its face.’” Ashcroft
    19
         v. Iqbal, 556 U.S. 662, 678 (2009) (“Iqbal”) (quoting Bell Atl. Corp. v. Twombly,
    20
         550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads
    21
         factual content that allows the court to draw the reasonable inference that the
    22
         defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. When
    23
         determining facial plausibility, the court can “draw on its judicial experience and
    24
         common sense.” Id. at 679.
    25
                When passing on a Rule 12(b)(6) motion, “[t]he court must accept all factual
    26
         allegations pleaded in the complaint as true, and construe them and draw all
    27
         reasonable inferences from them in favor of the nonmoving party.” Ducre v. Veolia
    28
                                                     7
                MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 13 of 31 Page ID #:665




     1   Transportation, 2010 WL 11549862, *3 (C.D. Cal., June 14, 2010) The Court can
     2   also “consider documents attached to the complaint, documents incorporated by
     3   reference in a complaint, or documents subject to judicial notice.” Kabbash v.
     4   Jewelry Channel, Inc. USA, 2015 WL 6690236, *2 (C.D. Cal., Nov. 2, 2015)
     5   IV.   LEGAL ANALYSIS
     6         A.     Curtis’ Amended Counterclaims Satisfy FED. R. CIV. P. 8
     7
               Epson argues that Curtis’ Am. Counterclaims are subject to FED. R. CIV. P.
     8
         9(b)’s heightened pleading standard because they allegedly “sound in fraud.” Dkt.
     9
         No. 116 at 8-9 (“Opening Brief”).
    10
               A claim “sounds” in fraud when a plaintiff alleges “a unified course of
    11
         fraudulent conduct and rel[ies] entirely on that course of conduct as the basis of a
    12
         claim.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1103 (9th Cir. 2003).
    13
               Here, Curtis does not allege that Epson’s April 10 Letter or its False Press
    14
         Release were part of a unified course of fraudulent conduct or otherwise designed to
    15
         defraud anyone. See generally Am. Counterclaims; see also Vess, 317 F.3d at 1105
    16
         (explaining that “intent to defraud” is an “indispensable element of a fraud claim”).
    17
         To be sure, “fraud” appears in Curtis’ Am. Counterclaims only twice: in ¶ 178 in
    18
         support of Curtis’ prayer for punitive damages, and (ii) in ¶ 182 in support of the
    19
         fraudulent prong of Curtis’ claim under CAL. BUS. & PROF. CODE. §§ 17200 et seq
    20
         (the “UCL”).
    21
               Instead, Curtis alleges that Epson’s April 10 Letter and its False Press Release
    22
         were part of Epson’s Scheme to generate more sales at the expense of its competitors,
    23
         like Curtis. Accordingly, with the exception of Curtis’ prayer for punitive damages,
    24
         and its claim under the fraudulent prong of the UCL, the appropriate pleading
    25
         standard for Curtis’ Am. Counterclaims is FED. R. CIV. P. 8(a)(2), not FED. R. CIV.
    26
         P. 9(b). Accord Vess, 317 F.3d at 1104. Notably, Epson’s Opening Brief does not
    27
    28
                                                   8
                MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 14 of 31 Page ID #:666




     1   address FED. R. CIV. P. 8(a)(2), thus conceding that Curtis’ Amended Counterclaims
     2   satisfy this pleading standard.
     3         B.     Curtis’ Amended Counterclaims Satisfy FED. R. CIV. P. 9(b)
     4
               Whether this Court applies FED. R. CIV. P. 9(b) to all of Curtis’ Am.
     5
         Counterclaims or only to its prayer for punitive damages and the fraudulent prong
     6
         of its UCL claim, Curtis has satisfied Rule 9(b), as demonstrated herein.
     7
               For allegations to satisfy FED. R. CIV. P. 9(b), they “must be specific enough
     8
         to give defendants notice of the particular misconduct which is alleged to constitute
     9
         the fraud charged so that they can defendant against the charge and not just deny that
    10
         they have done anything wrong.” Bobbleheads.com, LLC v. Wright Bros., Inc., 259
    11
         F. Supp. 3d 1087, 1095 (S.D. Cal. 2017) (a case on which Epson relies; specific
    12
         allegations of false statements satisfied Rule 9(b)).
    13
               Allegations are specific enough to give a defendant proper notice when they
    14
         include the “who, what, when, where, and how’” of the representations at issue.
    15
         Alpha GRP, Inc. v. Subaru of America, Inc., 2018 WL 5986989, *12-13 (C.D. Cal.,
    16
         June 8, 2018) (denying Rule 9(b) motion to dismiss; allegations satisfy Rule 9(b)
    17
         when they “include the ‘time, place, and specific content of the false representations
    18
         as well as the identities of the parties to the misrepresentations’”) (quoting Swartz v.
    19
         KPMG LLP, 476 F.3d 765, 764 (9th Cir. 2007)).
    20
               Here, “Epson concedes that Curtis has adequately pled the ‘who, what, when,
    21
         where and how’” with respect to Epson’s April 10 Letter. Opening Brief at 10, n. 5.
    22
         Nonetheless, Epson “still believes” that Curtis’ allegations concerning the April 10
    23
         Letter, and the False Press Release, “fail the heightened pleading requirement of
    24
         Rule 9 insofar as Curtis has not adequately alleged how [the Letter and Press
    25
         Release] were fraudulent.” Id. Epson also argues that Curtis has failed to satisfy
    26
         Rule 9(b) with respect to the “Other Retailer Statements.” See id. at 10-11. Both of
    27
         Epson’s arguments fail. See discussion infra.
    28
                                                    9
                MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 15 of 31 Page ID #:667




     1         As Curtis alleged in its Am. Counterclaims, Epson represented to Walmart in
     2   the April 10 Letter that the “actual brightness [of Curtis’ RCA-brand RPJ116] is only
     3   at most 10% of the advertised lumens.” Am. Counterclaims at ¶ 94. Epson also
     4   represented to the general public in its False Press Release that Curtis’ “projectors
     5   typically emit as little as 1% of the claimed lumens performance.” Id. at ¶ 136.
     6   However, as Curtis alleged in its Am. Counterclaims, those representations were
     7   false because “[t]he lumen ratings displayed on Curtis’s projector products are and
     8   at all times in the past have been accurate and supported by sound scientific testing
     9   […].” Id. at ¶ 107.
    10         As Curtis also alleged in its Am. Counterclaims, Epson represented to
    11   Walmart in the April 10 Letter, and the general public in the False Press Release,
    12   that there is an “industry standard” for measuring lumens, and this standard allegedly
    13   shows that the lumens capabilities of Curtis’ projectors is less than advertised. Am.
    14   Counterclaims at ¶¶ 105, 137. However, as Curtis alleged in its Am. Counterclaims,
    15   those representations were false because “[t]here is more than one way to measure a
    16   product’s lumens capability.” Am. Counterclaims at ¶ 106; see also id. at ¶ 137
    17   (alleging “[i]n truth and in fact, there is no single industry standard or any
    18   requirement that a particular standard is used”).
    19         With these detailed allegations, Epson has more than enough notice to admit
    20   or deny the allegations in Curtis’ Am. Counterclaims. See Vinci v. Hyundai Motor
    21   Amer., 2018 WL 6136828, *12 (C.D. Cal., April 10, 2018) (specifying how and why
    22   the defendant’s steering mechanism was allegedly defective; this Court holding
    23   “Plaintiffs have set forth an explanation as to why the omission complained of was
    24   false and misleading and thus state a claim under Rule 9(b)”) (internal citations
    25   omitted); compare Bobbleheads.com, LLC, 259 F. Supp. 3d at 1095-96 (a case on
    26   which Epson relies, plaintiff satisfied Rule 9(b) by alleging “that Defendants
    27   advertised Defendant Work 2 in response to takedown notices, but actually shipped
    28
                                                  10
                MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 16 of 31 Page ID #:668




     1   Defendant Work 1 to customers”; the court holding “[t]his is enough to give
     2   Defendants fair notice of the alleged fraudulent conduct so that they can adequately
     3   defend against the charge”) with Herndon v. Science Application Int’l Corp., 2007
     4   WL 2019653, *4 (S.D. Cal., July 10, 2007) (a case on which Epson relies; Rule 9(b)
     5   motion to dismiss granted because unlike here, the plaintiff “failed to identify the
     6   […] contents of the contracts,” let alone specify how or why those contents were
     7   allegedly false or misleading).
     8         Moreover, as Curtis alleges in paragraph 124 of its Am. Counterclaims,
     9   “Epson has made false, misleading, and defamatory statements to at least one of
    10   Curtis’ other major retail customers about Curtis and Curtis’ projector products that
    11   are and/or were the same as and/or similar to Epson’s False, Misleading, and
    12   Defamatory April 10 Statements to Walmart.” Am. Counterclaims at ¶ 124. Epson
    13   argues that the alleged lack of specificity in paragraph 124 “precludes Epson from
    14   adequately investigating and responding to the Amended Counterclaims.” Opening
    15   Brief at 12. Epson’s feigned ignorance about the “Other Retailer” is a red herring.
    16         Curtis’ allegations in paragraph 124 do not appear in a vacuum. Instead, as
    17   quoted, supra, Curtis ties these allegations directly to Epson’s April 10 Letter.
    18   Epson concedes that Curtis pleaded the who, what, where, and when of Epson’s
    19   April 10 Letter. And as discussed, supra, Curtis specifies how and why Epson’s
    20   April 10 Letter was false and misleading. Armed with this bevy of information,
    21   Epson can admit or deny the allegations in paragraph 124 of Curtis’ Am.
    22   Counterclaims concerning “Other Retailers.” See Alpha GRP, Inc., 2018 WL
    23   5986989 at *13 (rejecting defendant’s argument that plaintiff must plead identity of
    24   “unnamed Management Company” to satisfy Rule 9(b)); see also Kabbash, 2015
    25   WL 6690236 at *6 (Rule 9(b) does not require pleading specifics of each instance
    26   of fraudulent conduct; denying motion to dismiss under Rule 9(b) even though
    27
    28
                                                  11
                MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 17 of 31 Page ID #:669




     1   plaintiff did not identify the content of a single allegedly false and misleading
     2   “Estimated Retail Value”).
     3         Based on the foregoing, this Court should deny Epson’s Motion to Dismiss
     4   Curtis’ Amended Counterclaims under FED. R. CIV. P. 9(b).
     5         C.     Curtis’s Amended Counterclaims Satisfy FED. R. CIV. P. 12(b)(6)
     6
               Epson argues that this Court must also dismiss Curtis’ Am. Counterclaims
     7
         under FED. R. CIV. P. 12(b)(6). As demonstrated, herein, Epson is wrong.
     8
                         1. Curtis States Claims for False Advertising in Counts I, VI
     9
    10         Epson contends that the elements of false-advertising claims under
    11   § 43(a)(1)(B) of the Lanham Act (Count I) and § 17500 (Count VI) are the same.
    12   See Opening Brief at 22, n. 9. Curtis agrees. As demonstrated, herein, Curtis states
    13   claims for false advertising under both statutes.
    14         To state a § 43(a)(1)(B) claim, the plaintiff must allege:
    15
               “‘(1) the defendant made a false statement either about the plaintiff’s
    16         or its own product; (2) the statement was made in commercial
               advertisement or promotion; (3) the statement actually deceived or had
    17         the tendency to deceive a substantial segment of its audience; (4) the
               deception is material; (5) the defendant caused its false statement to
    18         enter interstate commerce; and (6) the plaintiff has been or is likely to
               be injured as a result of statement, either by direct diversion of sale from
    19         itself to the defendant, or by a lessening of goodwill associated with the
               plaintiff’s product.’”
    20
    21   Newcal Indus., Inc. v. Ikon Office Solution, 513 F.3d 1038, 1052 (9th Cir. 2008)
    22   (reversing dismissal of Section 43(a)(1)(B) claim under FED. R. CIV. P. 12(b)(6)).
    23         Regarding the first element, Curtis specifically alleges the contents of Epson’s
    24   representations in the April 10 Letter concerning Curtis’ products, including, for
    25   example, that Epson represented: (i) the lumens’ capabilities of Curtis’ projectors
    26   “is at most only up to 10% of the advertised lumens” (Am. Counterclaims at ¶ 94),
    27   and (ii) that “ISO” is the “industry standard for testing lumens.” Id. at ¶ 105. Curtis
    28
                                                   12
                MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 18 of 31 Page ID #:670




     1   also specifically alleges the contents of Epson’s False Press Release that concern
     2   Curtis’ products, including, for example, that Epson stated Curtis’ “projectors
     3   typically emit as little as 1% of the claimed lumens performance.” Id. at ¶ 136.
     4   These representations are questions of fact. For example, the actual brightness of
     5   Curtis’ RPJ116 projector either is or is not only at most up to 10% of the advertised
     6   lumens claim. Likewise, Curtis’ projectors either do or do not emit as little as 1%
     7   of the claimed lumens performance. Curtis also specifically alleges how and why
     8   these representations are false. See discussion supra at §§ II.B, IV.B.
     9          Based on the foregoing, Curtis has satisfied the first element. See Newcal
    10   Indus., 513 F.3d at 1053 (“[T]he question of whether IKON does or does not actually
    11   ‘deliver 95% up-time service in their IKON Contracts’” is a “factual question,” and
    12   because “[t]he complaint alleges that this statement was false when made, […] it
    13   survives 12(b)(6) scrutiny”).
    14          Regarding the second (and fifth) element, Curtis specifically alleges that
    15   Epson sent the April 10 Letter to Walmart, and distributed the False Press Release
    16   to the general public to further its Scheme of disrupting Curtis’ business. See Am.
    17   Counterclaims at ¶¶ 91, 111, 116, and 121. Accordingly, Epson’s April 10 Letter,
    18   and False Press Release, constitutes commercial advertisement or promotion in
    19   interstate commerce. Accord Newcal Indus., Inc., 513 at 1054.
    20          Regarding the third and fourth elements, not only are Epson’s representations
    21   in the April 10 Letter, and Press Release, concerning Curtis’ products false, but also
    22   they are literally false. “[A] false statement of fact is a literally false statement, either
    23   on its face or by implication, or a literally true statement that is likely to mislead or
    24   confuse consumers.” Strategic Partners, Inc. v. Vestagen Protective Techs. Inc.,
    25   2016 WL 10611186, *2 (C.D. Cal., Nov. 23, 2016) (denying motion to dismiss).
    26          As discussed, supra, Curtis alleges in its Am. Counterclaims “[t]he lumen
    27   ratings displayed on Curtis’s projector products are and at all times in the past have
    28
                                                      13
                 MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                 PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 19 of 31 Page ID #:671




     1   been accurate and supported by sound scientific testing […].” Am. Counterclaims
     2   at ¶ 107. Accordingly, it is plausible that at least the following representations
     3   concerning the lumens’ capabilities of Curtis’ projectors are literally false on their
     4   face: (i) the lumens’ capabilities of Curtis’ projectors “is at most only up to 10% of
     5   the advertised lumens” (Epson’s April 10 Letter), and (ii) Curtis’ “projectors
     6   typically emit as little as 1% of the claimed lumens performance” (Epson’s False
     7   Press Release).
     8         As also discussed, supra, Epson represented in the April 10 Letter to Walmart
     9   that “ISO” is “the industry standard for testing lumens.” No source is cited to
    10   support the sweeping statement. Epson then attached to its April 10 Letter a report
    11   that purportedly showed the ISO lumens output of Curtis’ RPJ116 projector to
    12   support its representation to Walmart that the actual brightness of projectors, such
    13   as Curtis’ RPJ116 projector, “is only at most up to 10% of the advertised lumens
    14   claims.” Viewed in this context, it is plausible that Epson’s representation that ISO
    15   is “the industry standard for testing lumens” is literally false because it implies that
    16   the actual lumens output of Curtis’ projectors is less than advertised. See Pipe
    17   Restoration Technologies, LLC v. Coast Building & Plumbing, Inc., 2018 WL
    18   6012219, *4 (C.D. Cal., Nov. 16, 2018) (“When evaluating whether an advertising
    19   claim is literally false, the claim must always be analyzed in its full context. Thus
    20   courts have held that a claim can be literally false by necessary implication”; plaintiff
    21   prevailed on Section 43(a)(1)(B) claim) (internal citations omitted); see also
    22   Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1140-45 (9th Cir. 1997) (a
    23   case on which Epson relies; reversing summary judgment in defendant’s favor
    24   because district court failed to evaluate literal falsity in context).
    25         Moreover, because Curtis has plausibly alleged that the representations
    26   discussed, supra, are literally false, those representations are presumptively
    27   deceptive (element three) and material (element four).            See Pipe Restoration
    28
                                                     14
                MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 20 of 31 Page ID #:672




     1   Technologies, LLC, 2018 WL 6012219 at *4 (“When an advertisement is literally
     2   false, a presumption [of deception] arise”; “[i]f a statement is literally false,
     3   materiality may be presumed”).
     4         Nonetheless, Epson argues that Curtis cannot establish materiality because
     5   Curtis’ Answer to the Am. Cplt. contains a denial that lumens ratings are material to
     6   consumers’ purchasing decisions. See Opening Brief at 23-5. This Court should
     7   reject Epson’s argument for at least two reasons.         First, as stated, supra, a
     8   presumption of materiality exists with respect to Epson’s April 10 Letter and False
     9   Press Release. Second, Epson’s argument fails to appreciate that its Am. Cplt. and
    10   April 10 Letter concern different audiences. The former concerns consumers
    11   shopping in a retailing setting; the latter concerns a single E-Commerce Officer for
    12   one of the world’s largest companies. It is plausible that materiality differs amongst
    13   these disparate audiences—and Curtis’ positions on materiality are consistent with
    14   these differences.
    15         Finally, Curtis alleges that it has suffered harm in the form of lost profits and
    16   diminished goodwill. Accepting these allegations as true, which the Court must do,
    17   Curtis has satisfied the sixth element of its claim.
    18         Based on the foregoing, this Court should reject Epson’s Motion to Dismiss
    19   Counts I and VI under FED. R. CIV. P. 12(b)(6).
    20                   2. Curtis States a Claim for Intentional Interference with
                            Business Relations and Economic Advantage in Count II
    21
    22         A claim for intentional interference with prospective economic advantage has
    23   five elements, namely:“(1) an economic relationship between the plaintiff and some
    24   third party, with the probability of future economic benefit to the plaintiff; (2) the
    25   defendant’s knowledge of the relationship; (3) intentional acts on the part of the
    26   defendant designed to disrupt the relationship2; (4) actual disruption of the
    27   2
          The third element also requires “conduct that was wrongful by some legal measure
    28   other than the fact of interference itself.” Vestis, LLC, 2019 WL 2019 WL 3312212
                                                    15
                MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 21 of 31 Page ID #:673




     1   relationship; and (5) economic harm to the plaintiff proximately caused by the acts
     2   of the defendant.” See Vestis, LLC v. Caramel Sales, Ltd., 2019 WL 3312212, *10-
     3   11 (C.D. Cal., April 30, 2019) (holding “Counterclaimants have sufficiently pleaded
     4   the elements of intentional interference with prospective economic advantage”).
     5         Here, Curtis states a claim for intentional interference with business relations.
     6         As a preliminary matter, Epson does not challenge the sufficiency of Curtis’
     7   allegations with respect to first, second, or third elements. See generally Opening
     8   Brief. Nor could Epson do so. Curtis specifically alleges: (i) the nature of its
     9   relationship with Walmart (Am. Counterclaims at ¶¶ 87, 90); (ii) that Epson was
    10   aware of Curtis’ relationship with Walmart (id. at ¶¶ 90, 110, 115, and 120); and that
    11   Epson acted intentionally when publishing its April 10 Letter to Walmart, and False
    12   Press Release. Id. at ¶¶ 111, 116, and 121. Instead, Epson challenges the sufficiency
    13   of Curtis’ allegations with respect to the fourth and fifth elements.
    14         Regarding the fourth element, Epson argues “Curtis has not pled that Epson’s
    15   [April 10 Letter] actually disrupted its relationship with Walmart or the other
    16   unidentified retailer.” Opening Brief at 18. Regarding the fifth element, Epson
    17   argues “Curtis also did not (and cannot) plead that any of Epson’s actions
    18   proximately caused it to suffer economic damages.” Id.
    19         Contrary to Epson’s arguments, Curtis specifically alleges in its Amended
    20   Counterclaims that it has “suffered and will continue to economic harm and injury
    21   to its commercial interests, including losses in sales, which have been and are being
    22   proximately caused by Epson’s actions […].” Am. Counterclaims at ¶ 155; see also
    23   id. at ¶¶ 112, 117, 122 (accord as to all).
    24
    25   at *10. Epson does not mention this requirement. See generally Opening Brief.
         Nonetheless, Epson’s April 10 Letter, and False Press Release, constitute, inter alia,
    26   defamation and trade libel under California law. See discussion infra. Accordingly,
         Curtis has satisfied this additional prong of the third element. See Deerpoint Group,
    27   Inc. v. Agrigenix, LLC, 393 F. Supp. 3d 968, 987 (S.D. Cal. 2019) (“Acts of
         defamation or disparagement are sufficiently independently wrongful to meet the
    28   third element of an IIPEA claim”).
                                                       16
                MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 22 of 31 Page ID #:674




     1            Accepting as true Curtis’ allegation that Epson’s Scheme has disrupted Curtis’
     2   business and caused it to suffer lost sales, which this Court must do, Curtis has stated
     3   a claim for intentional interference with prospective economic advantage. See, e.g.,
     4   Vestis, LLC, 2019 WL 3312212 at *10-11 (holding “Counterclaimants have
     5   sufficiently pleaded the elements of intentional interference with prospective
     6   economic advantage” by alleging, inter alia, that their business was disturbed and
     7   they suffered damages in the form of lost profits); see also Curtis v. Shinsachi
     8   Pharm. Inc., 45 F. Supp. 3d 1190, 1202 (C.D. Cal. 2014) (plaintiff stated a plausible
     9   claim for intentional interference with prospective economic advantage by alleging,
    10   inter alia, lost sales); Korea Supply Co. Lockheed Martin Corp., 63 P. 3d 937, 958
    11   (2003) (a case on which Epson relies; the California Supreme Court held that the
    12   plaintiff stated a plausible claim by alleging, inter alia, disruption and harm in the
    13   form of lost commissions).
    14            Based on the foregoing, this Court should deny Epson’s Motion to Dismiss
    15   Count II of Curtis’ Amended Counterclaims under FED. R. CIV. P. 12(b)(6).
    16                     3. Curtis States a Claim for Defamation in Count III
    17
                  Significantly, Epson does not mention its False Press Release when seeking
    18
         dismissal of Count III. See generally Opening Brief at 18-20; see also id. at 20
    19
         (Epson arguing only “any claim for defamation based on the Retailer Statements
    20
         necessarily fails”). Accordingly, Epson concedes that Curtis has stated a claim for
    21
         defamation in Count III with respect to Epson’s False Press Release. Curtis also
    22
         states a claim for defamation with respect to Epson’s April 10 Letter. See discussion
    23
         infra.
    24
                  A defamation claim includes “the following elements: (1) a publication that
    25
         is (2) false, (3) defamatory, (4) unprivileged, and (5) has a natural tendency to injury
    26
         or causes special damage.” KM Strategic Mgmt., LLC v. Amer. Cas. Co. of Reading
    27
         PA, 156 F. Supp. 3d 1154, 1166-67 (C.D. Cal. 2015) (Defamation claim stated).
    28
                                                    17
                  MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                  PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 23 of 31 Page ID #:675




     1         Regarding the first element, a statement is “published” when it: (i) is “made
     2   to at least one person other than the defamed,” and (ii) “specifically refer[s] to or
     3   concern[s] the defamed plaintiff in some way.” Id.
     4         Here, Epson does not dispute that it sent the April 10 Letter to Walmart (i.e.,
     5   at least one person other than Curtis). See generally Opening Brief. Instead, Epson
     6   argues that Curtis cannot satisfy the first element of a defamation claim because
     7   “Curtis is not mentioned at all in the April 10 Letter or its exhibits.” Opening Brief
     8   at 20. Yet, Epson admits that its April 10 Letter “directly refer[s] to Curtis’ [alleged]
     9   false advertising, which is the subject of this lawsuit.” Id. at 16. Epson cannot have
    10   it both ways. If Epson’s April 10 Letter does not mention Curtis or its alleged false
    11   advertising – i.e., “the subject of this [litigation]” – then Epson’s argument
    12   concerning § 47(b)’s litigation privilege fails. See discussion infra at § IV.D. If
    13   Epson’s April 10 Letter “directly refer[s] to Curtis,” then Epson’s argument
    14   concerning Curtis’ alleged failure to satisfy the first element of a defamation claim
    15   likewise fails.
    16         Ostensibly recognizing the paradox created by these contradictory positions,
    17   Epson argues “there is [also] no reason whatsoever that inclusion of a single ‘RCA’
    18   brand projector on the list of fifteen other projectors could be reasonably interpreted
    19   to implicate Curtis.” Id. Epson is wrong.
    20         Epson alleges in its own Am. Cplt. that Curtis sells “projectors under various
    21   brand names, including, but not limited to, “‘RCA’ […].” Am. Cplt. at ¶ 23. With
    22   this allegation, Epson concedes that there is an association between Curtis and the
    23   RCA brand. As Curtis alleges, Epson also sent its April 10 Letter to Walmart’s E-
    24   Commerce Officer (Am. Counterclaims at ¶ 92) – an individual who is presumably
    25   familiar not only with the brands that Walmart sells, but also with the sources of
    26   those brands, such as Curtis and the RCA brand. These allegations render it
    27   plausible that, when Walmart’s E-Commerce Officer saw “RCA” on Exhibits A and
    28
                                                    18
                MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 24 of 31 Page ID #:676




     1   C-2 to the April 10 Letter, he reasonably understood “RCA” to implicate Curtis.
     2   Compare with SDI/ACCI v. AT&T Corp., 522 F.3d 955, 960 (9th Cir. 2008) (A non-
     3   12(b)(6) case on which Epson relies; no evidence of third parties understanding
     4   references to the plaintiffs’ company in allegedly defamatory statements-at-issue “as
     5   referring to the [plaintiffs] by implication”).
     6         Based on the foregoing, Curtis has satisfied the first element of its defamation
     7   claims, and Epson’s arguments to the contrary are meritless.
     8         Regarding the second element of Curtis’ defamation claim – falsity – as
     9   discussed, supra, Curtis’ allegations render it plausible that the representations in
    10   Epson’s April 10 Letter to Walmart were literally false.
    11         Regarding the third element – a defamatory publication – as Curtis alleges in
    12   its Am. Counterclaims, Epson unambiguously represented to Walmart’s E-
    13   Commerce Officer in the April 10 Letter that Curtis’ projector product, inter alia,
    14   did “not emit anywhere near the number of lumens as advertised” and, instead, its
    15   “actual brightness is only at most up to 10% of the advertised lumens claims.” April
    16   10 Letter at 2.    Walmart’s E-Commerce Officer did not need any additional
    17   information to know that, with this representation (among others), Epson was
    18   accusing Curtis of falsely advertising the lumens’ capabilities of its allegedly inferior
    19   products. Accordingly, Curtis’ Am. Counterclaims render it plausible that the
    20   representations in Epson’s April 10 Letter are libelous per se and, thus, defamatory.
    21   See CAL. CIV. CODE § 45(a) (“A libel which is defamatory of the plaintiff without
    22   the necessity of explanatory matter, such as an inducement, innuendo or other
    23   extrinsic fact, is said to be a libel on its face”); see also Creatively Disruptive, LLC
    24   v. Nat’l Incorporation Network, Inc., 2018 WL 4897212, *5 (S.D. Cal., Oct. 5, 2018)
    25   (explaining that Plaintiff plausibly alleged libel per se by specifying contents of
    26   defendant’s statements that impugned plaintiff’s business performance and
    27
    28
                                                    19
                MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 25 of 31 Page ID #:677




     1   reputation; “[a] corporation can be libeled by statements which injure its business
     2   reputation”).
     3         Regarding the fourth element – an unprivileged publication – Epson’s April
     4   10 Letter (and False Press Release) is unprivileged. See discussion infra at § IV.D.
     5         Regarding the fifth element – injury and/or special damages – because Curtis’
     6   Am. Counterclaims render it plausible that the representations in Epson’s April 10
     7   Letter are libelous per se, Curtis does not have to allege special damages; “rather,
     8   damage to [Curtis’] reputation is presumed.” Creatively Disruptive, LLC, 2018 WL
     9   4897212 at *5 (“If a plaintiff adequately alleges and proves a libel per se, there is no
    10   need to prove special damages; rather, damage to the plaintiff’s reputation is
    11   presumed”); accord CAL. CIV. CODE § 45(a). Nonetheless, Curtis plausibly alleges
    12   special damages attributable to Epson’s April 10 Letter (and False Press Release) of
    13   “at least $5 million dollars at this time and growing.” Am. Counterclaims at 31,
    14   ¶ (n)i; see also CAL. CIV. CODE § 48(d)(2) (“‘Special damages’ means all damages
    15   that plaintiff alleges and proves that he or she has suffered in respect to his or her
    16   property, business, trade, profession, or occupation […]”).
    17         Based on the foregoing, this Court should deny Epson’s Motion to Dismiss
    18   Count III of Curtis’ Amended Counterclaims under FED. R. CIV. P. 12(b)(6).
    19                   4. Curtis States a Claim for Trade Libel in Count IV
    20
               Trade libel is “the publication of matter disparaging the quality of another’s
    21
         property, which the publisher should recognize is likely to cause pecuniary loss to
    22
         the owner.” Goldline, LLC v. Regal Assets, LLC, 2015 WL 1809301, *5 (C.D. Cal.,
    23
         April 21, 2015 (finding that plaintiff stated plausible trade libel claim); accord North
    24
         Star Media, LLC v. Winogradsky-Sobel, 2011 WL 13220157, *11 (C.D. Cal., May
    25
         23, 2011).
    26
               To state a trade libel a claim, a party “must allege: (1) a publication, (2) which
    27
         induces others not to deal with plaintiff, and (3) special damages.” Goldline, LLC,
    28
                                                   20
                MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 26 of 31 Page ID #:678




     1   2015 WL 1809301 at *5; see also North Star Media, LLC, 2011 WL 13220157 at
     2   *11 (same); G.U.E. Tech., LLC v. Panasonic Avionics Corp., 2015 WL 12696203,
     3   *4 (C.D. Cal., Sept. 15, 2015) (same; plaintiff stated trade libel claim). A trade libel
     4   claim also “requires the intentional publication of a false and unprivileged statement
     5   of fact.” Goldline, LLC, 2015 WL 1809301 at *5. Curtis satisfies each element.
     6         Regarding the first element, as discussed, supra, Curtis plausibly alleges that
     7   the representations in Epson’s April 10 Letter and False Press Release constitute
     8   false publications. Epson’s false publications of fact are also unprivileged. See
     9   discussion infra at § IV.D; compare with Leonardini v. Shell Oil Co., 216 Cal. App.
    10   3d 547, 574 (1989) (a case on which Epson relies; Shell failed to state a trade libel
    11   claim because unlike Epson’s representations, the defendant’s representations were
    12   privileged). As Curtis alleges in its Amended Counterclaims, the representations in
    13   Epson’s April 10 Letter, and False Press Release, were false statements of fact
    14   because, inter alia, they expressly represented that the lumens’ capabilities of Curtis’
    15   projectors were below what Curtis advertised; however, Curtis’ lumens ratings are
    16   accurate. See discussion supra.
    17         Regarding the second element – inducement – as Curtis alleges in its Am.
    18   Counterclaims, Epson published its April 10 Letter, and False Press Release, in
    19   furtherance of Epson’s Scheme to induce Walmart – which Epson knows “is Curtis’s
    20   largest customer for its projector products” (Am. Counterclaims at ¶ 110) – to do
    21   more business with Epson instead of other retailers, including Curtis. See Am.
    22   Counterclaims at ¶¶ 91, 111, 116, and 121. And Epson’s Scheme worked. As Curtis
    23   alleges in its Amended Counterclaims, it has suffered economic harm to the tune of
    24   “at least $5 million dollars at this time and growing” because of Epson’s Scheme.
    25   Am. Counterclaims at 31, ¶ (n)i. Accordingly, Curtis also satisfied the third element,
    26   special damages. Compare with Leonardini, 216 Cal. App. at 573 (a case on which
    27
    28
                                                   21
                MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 27 of 31 Page ID #:679




     1   Epson relies; Shell failed to state a trade libel claim because unlike Curtis, it “neither
     2   alleged nor sought pecuniary damages” attributable to the defendant’s conduct).
     3          Based on the foregoing, Curtis has stated a trade libel claim. See Goldline,
     4   LLC, 2015 WL 1809301 at *5 (plaintiff stated trade libel claim by alleging
     5   “Defendants intentionally published false statements” concerning plaintiff’s
     6   business while “knowing that publication would be harmful to plaintiff’s business,
     7   and cause diversion of its sales and harm to its interests”); see also G.U.E. Tech,
     8   LLC, 2015 WL 12696203 at *5 (plaintiff stated trade libel claim where, inter alia, it
     9   gave “reasonably specific estimates of the damages allegedly stemming from the
    10   trade libel”); accord North Star Media, LLC, 2011 WL 13220157 at *11.
    11          Notwithstanding the foregoing, Epson alleges that Curtis has failed to state a
    12   trade libel claim for four reasons--all of which this Court should reject.
    13          First, Epson argues that its April 10 Letter and False Press Release, “do not
    14   inherently disparage Curtis’ products.” Opening Brief at 21. Nothing could be
    15   further from the truth. Put simply, charging a competitor with falsely advertising its
    16   products’ attributes is disparaging.
    17          Second, Epson argues that its April 10 Letter, and its False Press Release, “are
    18   not false.” Opening Brief at 21. Epson’s ipse dixit conclusion of law fails to
    19   appreciate that its Motion to Dismiss concerns whether Curtis has sufficiently
    20   pleaded falsity, not proven falsity. More to the point, though, as discussed, passim,
    21   Curtis’ pleads numerous factual allegations that, when taken as true, render it
    22   plausible that the representations in Epson’s April 10 Letter, and False Press Release,
    23   were literally false.
    24          Third, Epson argues “there are no facts alleged to show that” Epson published
    25   its April 10 Letter or its False Press Release “with actual malice.” Opening Brief at
    26   21. Epson is wrong, and also ignores that the Federal Rules only required that malice
    27   be averred generally. FED. R. CIV. P. 9(b); Greenwich Ins. Co. v. Rodgers, 729 F.
    28
                                                    22
                 MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                 PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 28 of 31 Page ID #:680




     1   Supp. 2d. 1158, 1164 (C.D. Cal. 2010) (“Defendant has alleged malice generally.
     2   That is all that is required under federal pleading standards.”). Epson concedes that
     3   “actual malice [] means with knowledge it was false or with reckless disregard for
     4   whether it was true or false.” Id. at 20. Yet, Epson conveniently overlooks that
     5   Curtis alleged actual malice in its Am. Counterclaims (at ¶ 167)—and pleaded
     6   supporting factual allegations about how Epson acted with actual malice, i.e.: Epson
     7   charged Curtis with falsely advertising lumens ratings based on a putative “industry
     8   standard” when, in fact, Epson knows and/or reasonably should have known that no
     9   such industry standard exists. See Am. Counterclaims at ¶¶ 104-08. Curtis has more
    10   than satisfied the pleading standard for malice under the Federal Rules.
    11         Fourth, Epson argues “Curtis has not sufficiently alleged that it was Epson’s
    12   alleged Retailer and Press Release Statements that have caused it harm […].”
    13   Opening Brief at 21. Epson is, again, wrong; Curtis sufficiently pleaded reputational
    14   harm and special damages. See discussion supra.
    15         Based on the foregoing, this Court should deny Epson’s Motion to Dismiss
    16   Count IV of Curtis’ Amended Counterclaims under FED. R. CIV. P. 12(b)(6).
    17         D.     Section 47(b)’s Litigation Privilege Does Not Apply to Epson’s
                      April 10 Letter or False Press Release
    18
    19         Epson argues that this Court should also dismiss Counts II-VI of Curtis’ Am.
    20   Counterclaims because Epson’s April 10 Letter, and False Press Release, are
    21   allegedly non-actionable under § 47(b) of California’s Civil Code.3 Epson is wrong.
    22         Here, Epson issued its False Press Release on its website for the general public
    23   to view. See Am. Counterclaims at ¶ 134 (“Epson distributed the False Press Release
    24   to the public at large”). Put simply, issuing a press release to the public on a website
    25
         3
    26    Epson does not argue that § 47(b) warrants dismissal of Curtis’ Section 43(a)(1)B)
         claim under the Lanham Act in Count I. See generally Opening Brief. Nor could
    27   Epson do so. “[I]t is [] well settled that the California litigation privilege does not
         apply to federal causes of action […].” Oei v N. Star Capital Acquisitions, LLC,
    28   486 F. Supp. 2d 1089, 1098 (C.D. Cal. 2006).
                                                   23
                MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 29 of 31 Page ID #:681




     1   is a far cry from making a statement in a judicial proceeding. Accordingly, § 47(b)’s
     2   litigation privilege does not apply to Epson’s False Press Release. See Spindler v.
     3   City of Los Angeles, 2018 WL 6164796, *16 (C.D. Cal., Oct. 2, 2018) (explaining
     4   that §47(b)’s “litigation privilege has no application to statements made to the press,
     5   the media or similar third parties” ((citing Dickinson v. Cosby, 17 Cal. App. 5th 655,
     6   681 n. 11 (2017) (“The litigation privilege does not extend to press releases”)); see
     7   also GetFugu, Inc. v. Patton Boggs LLP, 220 Cal. App. 4th 141, 153-54 (2013)
     8   (“[L]itigation privilege should not be extended to ‘litigating in the press”).
     9         Section 47(b)’s litigation privilege also does not apply to Epson’s April 10
    10   Letter.     See discussion infra. For § 47(b)’s litigation privilege to apply, a
    11   communication must be: “(1) made in judicial proceedings; (2) by litigants or other
    12   participants authorized by law; (3) to achieve the objects of the litigation; and (4)
    13   that have some connection or logical relation to the action.” Spindler, 2018 WL
    14   6164796 at *16 (referencing CAL. CIV. CODE § 47(b)). “The critical point of each
    15   of these four elements is that the mere potential or ‘bare possibility’ that judicial
    16   proceedings ‘might be instituted’ in the future is insufficient to invoke the litigation
    17   privilege.” Edwards v. Centex Real Estate Corp., 53 Cal. App. 4th 15, 36-8 (1997)
    18   (holding no litigation privilege). Accordingly, litigation privilege applies to pre-
    19   litigation statements only if they are made “‘in connection with proposed litigation
    20   contemplated in good faith and under serious consideration.’” Logisticare Solutions,
    21   LLC v. California Med. Transp. Assoc., Inc., 2018 WL 5099663, *9 (C.D. Cal., May
    22   21, 2018) (no litigation privilege) (quoting Dickinson, 17 Cal. App. 5th at 672).
    23         Here, Epson argues that § 47(b)’s litigation privilege immunizes its April 10
    24   Letter to Walmart because the Statements in the Letter were “clearly connected to
    25   this litigation”; “were made with the express purpose of remedying the harm to
    26   Epson that this lawsuit would soon seek to achieve”; and “directly refer to Curtis’
    27   false advertising, which is the subject of this lawsuit.” Opening Brief at 16.
    28
                                                    24
                   MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                   PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 30 of 31 Page ID #:682




     1          Epson cannot stretch the litigation privilege so far to sweep up extra-judicial
     2   communications made more than six months prior to the filing of a lawsuit. If Epson
     3   was giving “serious consideration” to filing an “imminent” lawsuit against Curtis as
     4   of its April 10, 2018 Letter to Walmart – and already had “evidence” that Curtis’
     5   lumens ratings were allegedly false as of April 10, 2018 – then it begs the question:
     6   why did Epson wait seven more months to file this lawsuit against Curtis in South
     7   Carolina? What is more, why is the lawsuit not even mentioned in the April 10
     8   Letter? The, answer, of course, is that Epson sent the April 10 Letter to Walmart
     9   hoping that it would result in Walmart clearing shelf space for Epson’s products at
    10   the expense of other companies, like Curtis, not in imminent anticipation of
    11   litigation.
    12          At the very least, Epson’s seven-month delay creates an issue of fact about
    13   whether Epson was seriously considering filing an imminent lawsuit against Curtis
    14   when it sent the April 10 Letter to Walmart. See Dickinson, 17 Cal. App. 5th at 683
    15   (“Whether litigation was contemplated in good faith and under serious consideration
    16   is a question of fact”). Accordingly, it would be premature to determine at the
    17   pleadings stage whether § 47(b)’s litigation privilege applies to the April 10 Letter.
    18          Based on the foregoing, this Court should deny Epson’s Motion to Dismiss
    19   Counts II-VI of Curtis’ Amended Counterclaims under § 47(b)4.
    20   V.     CONCLUSION
    21          Based on the foregoing, Curtis respectfully requests that this Court: (i) deny
    22   Epson’s Motion to Dismiss in its entirety, and (ii) award Curtis any further relief that
    23   this Court deems just and equitable.
    24
    25
         4
    26     Epson argues that neither its April 10 Letter nor its False Press Release “can form
         the basis for a § 17200 claim” because they are allegedly immunized by § 47(b)’s
    27   litigation privilege. Opening Brief at 21-1. However, as discussed, supra, Epson is
         wrong; litigation privilege does not apply. Accordingly, this Court should deny
    28   Epson’s Motion to Dismiss Count V.
                                                   25
                 MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                                 PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
Case 8:19-cv-01469-DOC-ADS Document 120 Filed 11/04/19 Page 31 of 31 Page ID #:683




     1
          Dated: November 4, 2019     Respectfully submitted,
     2
                                      MAYER BROWN LLP
     3                                CARMINE R. ZARLENGA
                                      JOHN NADOLENCO
     4                                A. JOHN P. MANCINI
                                      JONATHAN W. THOMAS
     5                                KRISTINE M. YOUNG
     6                                By: /s/ Carmine R. Zarlenga
                                          Carmine R. Zarlenga
     7
                                      CARMINE R. ZARLENGA (pro hac vice)
     8                                czarlenga@mayerbrown.com
                                      1999 K Street NW
     9                                Washington, DC 20006
                                      Telephone: (202) 263-3000
    10                                Facsimile: (202) 263-5227
    11                                A. JOHN P. MANCINI (pro hac vice)
                                      jmancini@mayerbrown.com
    12                                JONATHAN W. THOMAS (pro hac vice)
                                      jwthomas@mayerbrown.com
    13                                1221 Avenue of the Americas
                                      New York, New York 10020
    14                                Telephone: (212) 506-2500
                                      Facsimile: (212) 849-5895
    15
                                      KRISTINE M. YOUNG (pro hac vice)
    16                                kyoung@mayerbrown.com
                                      71 South Wacker Drive
    17                                Chicago, Illinois 60606
                                      Telephone: (312) 782-0600
    18                                Facsimile: (312) 701-7711
    19                                Attorneys for Defendant
                                      Curtis International Ltd.
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                26
               MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANT CURTIS IN OPPOSITION TO
                               PLAINTIFF’S MOTION TO DISMISS; CASE NO. 8:19-CV-01469-DOC-ADS
